Citation Nr: 0636307	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  94-28 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for low back pain with compression fracture at L1 and disc 
bulge at L4-L5, for the period from October 1, 1990 to 
September 25, 2003.  

2.  Entitlement to an initial rating in excess of 20 percent 
for low back pain with compression fracture at L1 and disc 
bulge at L4-L5, for the period from September 26, 2003.  

3.  Entitlement to an initial rating in excess of 30 percent 
for chronic left shoulder tendonitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to September 
1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In a 
December 1990 rating decision, the RO granted service 
connection for a low back disability and assigned an initial 
10 percent rating, effective October 1, 1990.  In a January 
1994 rating decision, the RO granted service connection for a 
left shoulder disability and assigned an initial 10 percent 
rating, effective March 24, 1993.

The veteran duly appealed the RO's decisions and in April 
2002, he testified at a Board videoconference hearing in 
support of his appeal.  In an October 2002 decision, the 
Board denied the veteran's claims for initial ratings in 
excess of 10 percent for his low back and left shoulder 
disabilities.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the matter was pending before the Court, in May 2003, the 
veteran's representative and a representative of VA's General 
Counsel, on behalf of the Secretary, filed a joint motion for 
remand.  In a June 2003 order, the Court granted the motion, 
vacated the Board's October 2002 decision, and remanded the 
matter to the Board for further development and 
readjudication.

In February 2004, the Board remanded the matter to the RO for 
additional evidentiary development and due process 
considerations.  While the matter was in remand status, in a 
January 2005 rating decision, the RO increased the rating for 
the veteran's low back disability to 20 percent, effective 
September 26, 2003.  In a September 2005 rating decision, the 
RO increased the initial rating for the veteran's left 
shoulder disability to 30 percent, effective March 24, 1993.  

Although increased ratings were granted, the issues discussed 
above remain in appellate status as the maximum schedular 
ratings have not been assigned and the veteran continues to 
assert that he is entitled to yet higher ratings.  AB v. 
Brown, 6 Vet. App. 35 (1993).  Moreover, given the RO's 
actions, proper adjudication of the veteran's claim of 
entitlement to a higher initial rating for his low back 
disability requires an analysis during two discrete time 
periods.  The first period extends from October 1, 1990, the 
effective date of the award of service connection and the 
initial 10 percent rating, to September 25, 2003, after which 
time the RO increased the initial rating to 20 percent.  The 
second period extends from September 26, 2003.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

In May 2006, the Board remanded the matter to the RO for the 
purposes of affording the veteran the opportunity to attend 
another Board hearing, as the Veterans Law Judge who had 
conducted the April 2002 videoconference hearing was no 
longer employed by the Board.  See 38 U.S.C.A. § 7102 (West 
2002); 38 C.F.R. § 20.707 (2006).  

In August 2006, the veteran testified at a Board hearing at 
the RO before undersigned Veterans Law Judge.  A transcript 
of that hearing has been associated with the veteran's claims 
folder.  At the hearing, the veteran submitted additional 
evidence in support of his claim, along with a written waiver 
of initial RO consideration.  See 38 C.F.R. § 20.1304 (2006).

As set forth in more detail below, a remand is required with 
respect to the issue of entitlement to an initial rating in 
excess of 30 percent for the service-connected left shoulder 
disability.  This issue is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's low back disability is manifested by subjective 
complaints of constant, severe low back pain radiating to the 
buttocks and lower extremities; objective findings include 
radiographic evidence of severe disc disease and neurological 
findings including sciatic neuropathy and diminished 
sensation in the lower extremities.  


CONCLUSION OF LAW

The criteria for an initial 60 percent rating for low back 
pain with compression fracture at L1 and disc bulge at L4-L5 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5293 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a September 2002 letter, the Board notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim for a higher initial 
rating for his low back disability, including specific 
references to the pertinent schedular criteria.  The letter 
also advised the veteran of what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  
Finally, the September 2002 letter advised the veteran to 
submit or identify any additional information that he felt 
would support his claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
was issued after the initial rating decision on the veteran's 
claim, contrary to the Court's holding in Pelegrini.  Since 
the VCAA was not enacted until November 2000, however, 
furnishing the veteran with VCAA notice prior to the initial 
adjudication in December 1990 was clearly both a legal and a 
practical impossibility.  Failure to do so under such 
circumstances does not constitute error, when the appropriate 
notification is subsequently provided, as has been done in 
this case.  See Overton v. Nicholson, 20 Vet. App.427 (2006); 
see also VAOGCPREC 7-2004.

The Board further acknowledges that the September 2002 VCAA 
letter discussed above does not specifically satisfy all of 
the notice requirements of section 5103(a), particularly the 
additional requirements delineated by the Court in 
Dingess/Hartman.  Nonetheless, the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies have resulted in prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No 05-7157 (Fed. Cir. April 5, 2006) (holding that due 
process concerns with respect to VCAA notice must be pled 
with specificity).  

In that regard, the Board notes that for the disability at 
issue in this case, the RO has granted service connection and 
assigned an initial disability rating effective from the day 
following the date of the veteran's separation from active 
service.  Thus, Dingess/Hartmann elements (1) - (3), and (5) 
have been granted in full.  With respect to element (4), 
degree of disability, the Board finds that the veteran 
received adequate notification of the requirements for 
establishing a disability rating in the September 2002 VCAA 
letter discussed above.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  




Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified by the veteran.  Despite being given the 
opportunity to do so, the veteran has neither submitted nor 
identified any additional post-service clinical records 
pertaining to his claim.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(2), (3) (2006).  

The veteran has also been afforded VA medical examinations in 
connection with his claim, most recently in September 2005.  
38 C.F.R. § 3.159(c)(4) (2006).  The Board finds that the 
reports of these examinations provide the necessary medical 
opinions as well as sufficient reference to the pertinent 
schedular criteria.  See Massey v. Brown, 7 Vet. App. 204 
(1994).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  

Background

A review of the record indicates that in a December 1990 
rating decision, the RO granted service connection for low 
back pain with a compression fracture of L1 and a disc bulge 
at L4-L5, based on service medical records showing treatment 
for this disability.  The RO assigned an initial 10 percent 
rating.  The veteran appealed the RO's decision, arguing that 
a higher rating was warranted in light of the severity of his 
symptoms.

In connection with his appeal, the veteran underwent VA 
medical examination in December 1992, at which he reported 
low back pain radiating to the left lower extremity, 
exacerbated by physical activity.  Examination revealed full 
range of motion of the lumbosacral spine, with no fixed 
deformity or musculoskeletal abnormality. Neurological 
examination was normal with intact strength symmetric deep 
tendon reflexes and a normal sensory examination.  The 
diagnoses included chronic low back pain, most likely due to 
muscular strain, with a small possibility that it could be 
related to an L5 radiculopathy on the left side.

Post-service VA and military clinical records show that the 
veteran was seen for complaints of chronic, radiating low 
back pain.  For example, in June 1991, he sought treatment 
for an exacerbation of low back pain radiating to the right 
buttock.  Examination showed full range of motion.  X-ray 
studies showed a small osteophyte formation.  Physical 
therapy was recommended.  In March 1996, the veteran 
complained of continued low back pain with radicular symptoms 
to the left leg.  In October 1997 and March 1998, the veteran 
reported worsening low back pain with left radiculopathy.  An 
MRI of the lumbar spine conducted in March 1998 revealed 
diffuse degenerative disc disease with osteoarthritic 
changes.  The veteran was prescribed Darvocet.  The veteran 
underwent a CT myelogram of the lumbar spine in July 1998 
which showed a left paracentral disc herniation at L5-S1, 
mild to moderate acquired spinal stenosis at L4-5, and a 
lateral disc protrusion at L2-3.  In February 1999, the 
veteran discussed his surgical options, but elected to 
continue conservative treatment.  

The veteran underwent a fee basis medical examination in May 
1999, at which he reported constant and horrible back pain, 
weakness, lack of endurance, and stiffness.  He indicated 
that his pain radiated to his left leg and right buttock and 
was exacerbated by any activity.  He indicated that rest and 
medication reduced his pain but did not ever relieve it.  
Examination showed that the musculature of his back was 
normal but his posture was somewhat abnormal with loss of 
lumbar lordosis.  Range of motion testing showed forward 
flexion to 80 degrees, extension to 20 degrees, lateral 
flexion to 30 degrees, and rotation to 30 degrees.  
Neurologically, lower extremity motor and sensory functions 
were within normal limits.  Lower extremity deep tendon 
reflexes were normal and equal throughout.  The spine X-ray 
revealed some small osteophytes at L4-L5 and L5-S1, with no 
fracture, dislocation, lytic or blastic change.  The 
assessments included previous compression fracture of L1, 
disk bulge at L4-L5, and mild degenerative changes of the 
lumbar spine.  The examiner commented that the veteran had a 
history of compression fractures, however on the X-rays the 
vertebral body height and alignment appeared normal in the 
lumbar area and the fractures appeared to have healed well.  
There were no radicular symptoms consistent with nerve 
entrapment from a disk bulge, however on the X-ray there were 
degenerative changes present.

Additional post-service clinical records show continued 
complaints of low back pain.  On examination in October 2000, 
the veteran complained of continued low back pain, as well as 
tingling in the lower extremities.  An MRI performed in 
November 2000 showed desiccated discs at L4-5 and L5-S1 with 
posterior bulging and central stenosis.  In December 2000, 
the veteran's physician noted that MRI examination had shown 
a disc bulge at L5-S1, which corresponded to his symptoms of 
radiculopathy and very likely required corrective surgery.  

In October 2001 the veteran wrote that the pain was worse 
when bending and lifting.  He indicated that stinging pain 
radiated down both his legs and that his left leg jerked 
uncontrollably at night.

At the veteran's April 2002 Board hearing, he testified that 
he underwent regular physical therapy and wore a TENS unit 
for back pain.  He indicated that he also limped as a result 
of radiating pain to his lower extremities.  

Subsequent VA clinical records show continued treatment for 
severe back pain.  The veteran participated in regular 
physical therapy and was prescribed Percocet and Oxycodone.  

In September 2004, the veteran underwent VA medical 
examination at which he reported constant low back pain 
shooting down both lower extremities.  He rated his pain as a 
10 on a pain scale of 1 to 10, which was reduced to a 3 to 4 
while taking Percocet.  He indicated that his pain was 
exacerbated by activity.  He indicated that he had been 
undergoing physical therapy for the last year and a half and 
was seen by a pain specialist who had prescribed a TENS unit.  
The veteran denied paresthesias and bowel or bladder 
symptoms.  Examination showed flexion to 90 degrees, with 
pain at 60 degrees.  Extension was to 25 degrees.  Right 
rotation was to 60 degrees and left rotation was to 45 
degrees with pain at 10 degrees.  Lateral bending was to 45 
degrees bilaterally.  Strength was 5/5 in the lower 
extremities.  The veteran was sensate to light touch and 
pinprick, and his reflexes were normal.  The examiner noted 
that X-ray studies had shown severe lumbar degenerative disc 
disease and arthritis.  The diagnoses included degenerative 
disc disease, with lumbar spondylosis, certainly possible as 
the origin of the low back pain, paresthesias, and occasional 
muscle spasm.  The examiner also indicated that there was 
some radiographic evidence of ankylosis, although it was not 
currently significantly limiting motion.  

In a March 2005 letter, the veteran's private Doctor of 
Osteopathy noted that the veteran suffered from multiple-site 
pain, including in the low back radiating to the feet.  He 
noted that the veteran rated his pain as a 7 to 9 on a pain 
scale of 1 to 10.  Physical examination showed weakness in 
the L5 myotome with an absent Achilles' reflex.  The 
impressions included lumbar degenerative joint disease with 
spinal stenosis and sciatic neuropathy and neuropathic pain.  
The doctor described the veteran as quite incapacitated by 
his multiple medical conditions, including low back pain.  

In an April 2005 letter, the veteran's military physician 
indicated that the veteran suffered from chronic low back 
pain with sciatica of the left leg which required pain 
medication.  He indicated that the veteran reported that his 
pain was constant and prevented him from walking more than 
one block or standing longer than 5 minutes.  

Subsequent VA clinical records include a July 2005 
radiographic report noting moderate to advanced degenerative 
disc and joint disease of the lumbar spine.  In January 2006, 
the veteran was issued another TENS unit and a soft lumbar 
brace.  

The veteran most recently underwent VA medical examination in 
September 2005.  He reported constant, severe low back pain, 
radiating to the left lower extremity.  Aggravating factors 
were standing, lifting, bending, and squatting.  The veteran 
indicated that he had not been prescribed bed rest over the 
past 12 months.  Physical examination showed flexion to 75 
degrees with pain at 60 degrees.  Extension was to 30 
degrees, lateral flexion was to 30 degrees, and rotation was 
to 40 degrees.  Range of motion was additionally limited by 
pain on repetitive use, representing an additional 10 degree 
loss of extension and lateral flexion.  There were no spasm, 
tremors, or fasciculations.  Straight leg raising was 
positive on the left with burning, shooting pain.  Motor 
function was 4/5 on the left and 5/5 on the right.  There 
were no extra movements and tone was symmetrical.  Sensory 
examination showed decreased sensory recognition at the base 
of the toes and on the heels.  Gait was normal.  MRI testing 
showed left greater than right L5 stenosis due to disc bulge, 
L3-L4 disc bulge and L4-L5 disc protrusion with stenosis.  
The diagnoses included L4-L5 herniated disc with spinal 
stenosis with radiculopathy.  

In an October 2005 letter, the veteran's VA physician 
indicated that the veteran was currently under treatment for 
chronic back pain due to disc disease and spinal stenosis.  
He indicated that the veteran's condition had gradually 
worsened in duration and intensity over the years and was 
only moderately controlled with Percocet.  He recommended 
that the veteran not operate heavy machinery or drive as a 
result of this medication, and he should refrain from 
stooping, bending, or lifting greater than 10 to 20 pounds. 

In a July 2006 letter, the veteran's military Doctor of 
Osteopathy indicated that the veteran had a documented 
history of low back pain which had worsened in recent years.  
She noted that MRI had shown disc desiccation and disc bulges 
at L4-5 and L5-S1.  She noted that the veteran was currently 
under treatment with high dose narcotics for pain relief and 
had a future appointment scheduled to discuss surgical 
intervention.  She noted that examination showed that the 
veteran had decreased range of motion and pain, but no 
decrease in muscle strength or extremity sensation.  Deep 
tendon reflexes were intact.  

At his August 2006 Board hearing, the veteran testified that 
without his pain medication, he was essentially immobile due 
to back pain.  He indicated that his back pain also 
interfered with his activities.  For example, he testified 
that he wore loafers as he had difficulty bending down to tie 
his shoes.  The veteran indicated that his back pain was 
present constantly and radiated to his left leg and buttocks.  
He indicated that his pain was aggravated by activity.  The 
veteran indicated that he used a TENS unit and wore a back 
brace all the time.  He indicated that he had essentially not 
worked since his retirement from the military due to various 
medical conditions, including low back pain.  

Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2006).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2006).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2006).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  

More recently, the Court determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's low back disability is currently rated under 
the criteria for evaluating intervertebral disc syndrome.  
The regulations for rating intervertebral disc syndrome were 
revised during the course of this appeal.  The Board will 
therefore apply the version of the criteria which is more 
favorable to the veteran, subject to the effective date 
limitations set forth at VA O.G.C. Prec. Op. No. 3-2000 (Apr. 
10, 2000), 65 Fed. Reg. 33,421 (2000).  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Under the rating criteria in effect prior to September 23, 
2002, a 10 percent rating was assigned for mild 
intervertebral disc syndrome.  A 20 percent rating was 
assigned for moderate intervertebral disc syndrome, and a 40 
percent rating was assigned for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
maximum 60 percent rating was assigned for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the regulations revised effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2006).

Under these amended criteria, when intervertebral disc 
syndrome is productive of incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past twelve months, a 10 percent rating is 
assigned.  When incapacitating episodes have a total duration 
of at least two weeks but less than four weeks during the 
past twelve months, a 20 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least 
four weeks but less than six weeks during the past twelve 
months, a 40 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least six weeks during 
the past 12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2006) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2006) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2006) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

Analysis

Applying the facts in this case to the criteria set forth 
above, and affording the veteran the benefit of the doubt, 
the Board finds that the criteria for an initial 60 percent 
rating for the veteran's low back disability have been met 
under former Diagnostic Code 5293.  

As noted, the criteria under Diagnostic Code 5293 provided 
that in order to warrant a 60 percent rating, the evidence 
must show pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent  relief.  

The evidence in this case shows that the veteran has 
consistently reported constant, severe low back pain.  The 
record indicates that he continuously takes high dose 
narcotic pain medication which diminishes his pain somewhat, 
but does not fully relieve it.  In addition, his credible 
hearing testimony documents complaints of persistent pain 
with little intermittent relief.  

Similarly, the veteran reports that he experiences 
neurological symptoms such as radiating pain to the buttocks 
and lower extremities, tingling in the lower extremities, and 
decreased sensation.  The objective medical evidence is 
inconsistent regarding the severity of objective neurological 
impairment.  For example, at the December 1992 VA medical 
examination, neurological examination was normal, with intact 
strength, symmetric deep tendon reflexes, and a normal 
sensory examination.  Likewise, in a July 2006 letter, the 
veteran's military Doctor of Osteopathy noted that the 
veteran exhibited no decrease in lower extremity muscle 
strength or sensation and his deep tendon reflexes were 
intact.  

On the other hand, the record contains much medical evidence 
of neurological impairment.  For example, as delineated in 
detail above, there have been affirmative findings of muscle 
spasm and repeated diagnostic testing, including MRI and CT 
myelograms of the lumbar spine, have shown lumbar disc 
herniation, spinal stenosis, and disc bulging which examiners 
have noted correspond to the veteran's symptoms of 
radiculopathy.  In September 2004, the VA medical examiner 
described the veteran's disc disease as severe and indicated 
that it was certainly possible as the origin of his back 
pain, paresthesias, and muscle spasm.  In March 2005, the 
veteran's private doctor indicated that the veteran had 
lumbar spinal stenosis with sciatic neuropathy and 
neuropathic pain.  At the most recent VA medical examination 
in September 2005, straight leg raising was positive on the 
left with burning, shooting pain and sensory examination 
showed decreased sensory recognition at the base of the toes 
and on the heels.  

As set forth above, under the benefit-of-the-doubt rule in 38  
U.S.C.A. § 5107(b), for a veteran to prevail, there need not 
be a preponderance of the evidence in his favor, but only an  
approximate balance of the positive and negative evidence.  
In other words, the preponderance of the evidence must be  
against the claim for the benefit to be denied.  Gilbert, 1 
Vet. App. at 54.  Given the medical evidence of record, such 
a conclusion cannot be made in this case.  

In light of the evidence discussed above, and affording the 
veteran the benefit of the doubt, the Board finds that the 
manifestations of his service-connected low back disability 
are accurately described as pronounced and more nearly 
approximate the criteria for an initial 60 percent rating 
under Diagnostic Code 5293.  See also 38 C.F.R. § 4.3.  

The Board notes that a 60 percent rating is the maximum 
rating available for intervertebral disc syndrome, under both 
the old and amended rating criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002) and Diagnostic Code 5243 (2006).  
Because the veteran is now in receipt of a rating greater 
than the highest schedular evaluation for limitation of  
motion of the lumbar spine under both the former and current 
criteria, the provisions of 38 C.R.R. §§ 4.40 and 4.45 are 
not for application.  See Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).

However, there are other diagnostic codes that potentially 
relate to impairment of the low back; the veteran is entitled 
to be rated under the diagnostic code which allows the 
highest possible evaluation for the clinical findings shown 
on objective examination.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Thus, the Board has considered alternative 
diagnostic codes to determine if an initial rating in excess 
of 60 percent is warranted.  

Under the old rating criteria, a 60 percent rating is the 
maximum rating provided for disabilities of the spine, absent 
disabilities resulting in complete bony fixation (ankylosis) 
of the spine or cord involvement with the veteran being 
bedridden by the disability or requiring long leg braces, 
which are evaluated as 100 percent disabling.  See 38 C.F.R. 
4.71a, Diagnostic Codes 5285, 5286.  In this case, however, 
the evidence does not show, nor does the veteran contend, 
that any of these criteria have been met.  

The amended rating criteria provide one instance where a 
disability of the spine is rated in excess of 60 percent.  
Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  Unfavorable ankylosis is a 
condition in which the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  38 C.F.R. § 4.71a, Note (5) 
(2006).  

Again, however, the evidence does not show, nor does the 
veteran contend, that his service-connected low back 
disability is manifested by unfavorable ankylosis of the 
entire spine.  Although some ankylosis has been noted 
recently on radiographic studies, the examiner indicated that 
the veteran's range of motion is not significantly affected.  
Indeed, as set forth above, repeated examination has shown 
that the veteran has retained motion in his lumbosacral spine 
since his separation from service.  

The Board has also considered the possibility of an 
extraschedular rating.  Ordinarily, the VA Rating Schedule 
will apply unless there are exceptional or unusual factors 
which would render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
Specifically, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related  
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2006); Fanning v. Brown, 4 Vet. App.  
225, 229 (1993).

In this case, the Board finds that the record does not show 
that the veteran's low  back disability is unusual or 
exceptional as to render impractical the application of 
regular schedular standards.  For example, medical examiners 
have not indicated that the veteran's lumbar spine disability 
is in any way out of the ordinary clinically.  Similarly, 
there is no evidence of frequent periods of hospitalization 
for low back complaints.  With respect to marked interference 
with employment, the veteran reports that he has essentially 
not worked since his military retirement, in part, due to his 
low back disability.  

While the record shows that the veteran's low back disability 
is productive of significant functional impairment, any such 
interference with employment is reflected in the 60 percent 
disability rating that has now been assigned.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states:  
"[g]enerally,  the degrees of disability specified are 
considered adequate  to compensate for considerable loss of 
working time from  exacerbations or illnesses proportionate 
to the severity of  the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

In short, the medical evidence of record does not indicate 
that the veteran's lumbar spine disability is so unusual or 
exceptional as to render impractical the application of 
regular schedular standards.  Therefore, the Board finds that 
the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996). 

In conclusion, the Board finds that the criteria for an 
initial 60 percent rating for the veteran's low back 
disability have been met under the former version of 
Diagnostic Code 5293 (2002).  The preponderance of the 
evidence is against the assignment of an initial rating in 
excess of 60 percent.  To that extent, the benefit of the 
doubt rule is not for application.  38 U.S.C.A. § 
5107(b)(West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An initial 60 percent rating for low back pain with 
compression fracture at L1 and disc bulge at L4-L5 is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

The veteran also seeks an initial rating in excess of 30 
percent for his left shoulder disability.  He contends that 
his disability is manifested by constant pain, marked 
limitation of motion, loss of strength, and an inability to 
control his left arm.  

Under the VCAA, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  
This duty includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

In this case, the veteran was most recently afforded a VA 
medical examination in September 2005.  The veteran reported 
left shoulder symptoms such as constant pain in the left 
shoulder and arm, stiffness, tingling, and numbness.  The 
diagnoses on examination included degenerative joint disease 
of the left acromioclavicular joint, as well as C4-5 
herniated disc with surgical fusion with radiculopathy to the 
left with C6 nerve root compression.

The Board finds that it is unclear from the record which 
portion of the veteran's left shoulder symptoms is part and 
parcel of his service-connected chronic left shoulder 
tendonitis and which portion, if any, is due to the 
nonservice-connected cervical spine disability.  For these 
reasons, another examination is necessary.  38 C.F.R. § 4.14 
(2006) (The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation is to be avoided).  

In addition, in light of the veteran's August 2006 hearing 
testimony to the effect that his left shoulder symptoms have 
worsened, a medical examination is necessary prior to further 
appellate consideration.  See Olsen v. Principi, 3 Vet. App. 
480, 482 (1992) (holding that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination).

Finally, as set forth above, the Court has recently provided 
additional guidance with respect to VA's VCAA notification 
obligations.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the Court held that the notice requirements of 
section 5103(a) apply generally to the following five 
elements of a service connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  In this case, the 
veteran has not yet received the required notification with 
respect to his claim for an increased rating for his left 
shoulder disability.  

In view of the foregoing, this matter is remanded for the 
following:

1.  The veteran should be provided with a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim of 
entitlement to an initial rating in 
excess of 30 percent for his left 
shoulder disability, as outlined by the 
Court in Dingess/Hartman.  

2.  The RO should schedule the veteran 
for a VA medical examination to determine  
the current severity of his service-
connected left shoulder disability.  The 
claims folder should be provided to the  
examiner in connection with the 
examination of the veteran.  The examiner 
should be requested to delineate all 
manifestations attributable to the 
veteran's service-connected left shoulder 
disability, to include any loss of motion 
or neurological abnormalities, and 
comment on the severity of these 
manifestations.  The examiner should also 
comment on whether the veteran's service-
connected left shoulder disability is 
productive of pain, weakened movement, 
excess fatigability, or incoordination on 
movement and, if so, the severity of 
such.

3.  After conducting any additional 
development required as a result of any 
response from the veteran to the VCAA 
letter, the RO should readjudicate the 
veteran's claim, considering all the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


